BARFIELD, Judge.
The parties appeal and cross-appeal a workers’ compensation order awarding, inter alia, medical benefits and wage loss benefits. The employer/carrier (E/C) assert that the award of medical benefits relating to the claimant’s perceived cardiac problems was not supported by competent substantial evidence. The claimant argiies that wage loss benefits were improperly awarded without a finding of maximum medical improvement (MMI) from a chiropractic standpoint. We affirm on the first issue and reverse on the second.
The judge of compensation claims (JCC) signed a sloppily written and internally inconsistent order, apparently drafted by the claimant’s trial attorney,1 in which she accepted one chiropractor’s opinion over that of another but did not make an explicit finding regarding whether claimant has reached MMI from a chiropractic standpoint, and awarded both wage loss benefits from the date of neurological MMI and remedial chiropractic care. It is not the function of this court in such a situation to attempt to discover what the JCC actually intended.
The order is REVERSED and the case is REMANDED to the JCC for a determination of whether claimant has reached chiropractic MMI; if so, for a determination of whether he is entitled to palliative chiropractic care for his continued pain; and if not, for a reclassification of the wage loss benefits awarded to temporary partial disability benefits.
ALLEN, J., and SHIVERS, Senior Judge, concur.

. Claimant's counsel on appeal was different from his trial counsel.